Case: 2:19-cv-00031-WOB-CJS Doc #: 58 Filed: 01/15/20 Page: 1 of 1 - Page ID#: 749
                                                                                lutern Dtstl'lot ot Kentucky
                                                                                       FIL ID
                                                                                     JAN 15 2020
                            UNITED STATES DISTRICT COURT                               AT COVINGTON
                                                                                      ROBERT R. CARR
                            EASTERN DISTRICT OF KENTUCKY                          CLERK U.S. DISTRICT COURT
                           NORTHERN DIVISION AT COVINGTON

  NICHOLAS SANDMANN, by and through                    Civil Action No. 19-31-WOB-CJS
  his parents and natural guardians,
  TED SANDMANN and JULIE SANDMANN
                                    Plaintiff,
                                                        ORDER GRANTING JOINT MOTION
  -v-                                                   FOR EXTENSION OF TIME TO FILE
                                                             JOINT STATUS REPORT
  CABLE NEWS NETWORK, INC.,
                                    Defendant.

         Plaintiff Nicholas Sandmann, by and through his parents and natural guardians, Ted

  Sandmann and Julie Sandmann ("Plaintiff') and Defendant Cable News Network, Inc. ("CNN"),

  having filed a Joint Motion for Extension of Time to File Joint Status Report, and the Court having

  reviewed the Joint Motion and being otherwise sufficiently advised,

         IT IS ORDERED that:

         (I)     The Joint Motion for Extension of Time to File Joint Status Report [56] be, and

  hereby is, GRANTED; and

         (2)     On or before Tuesday, February 4, 2020, Plaintiff and CNN shall file a joint

  status report advising the Court of how they propose to finalize their settlement and, given that

  Plaintiff is a minor, what approval they will need to seek from this and any other Court.



         This 15th day of January, 2020.



                                                    WILLIAM 0. BERTELSMAN
                                                    UNITED STATES DISTRICT JUDGE
